IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Vincent V. Huntley,               :
                                  : No. 1202 C.D. 2016
                       Petitioner : Submitted: December 2, 2016
                                  :
                 v.               :
                                  :
Pennsylvania Department           :
of Corrections,                   :
                                  :
                       Respondent :


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                              FILED: March 2, 2017


               Vincent V. Huntley (Requester) petitions pro se for review of the
Final Determination of the Office of Open Records (OOR) denying his appeal of
the Department of Corrections’ (Department) grant of his request (Request) for a
copy of his “Written Sentencing Order” pursuant to the Right to Know Law
(RTKL).1 We affirm.
               Requester is an inmate at the State Correctional Institution at Dallas
(SCI-Dallas). Certified Record (C.R.) Item 5.               On May 12, 2016, Requester
submitted his Request seeking “a true and correct copy of the ‘Written Sentencing
Order’ which is signed by the Judge and contains the Statutory Authorization and

      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101 – 67.3104.
what Statute I was sentenced under pertaining to Case No. CP-22-CR-3066-
2003.” C.R. Item 1. The Department’s Open Records Officer (ORO) granted the
request and sent Requester a copy of his sentencing order signed by the sentencing
judge. Id.
              On June 2, 2016, Requester filed an appeal with OOR alleging that the
document that the ORO sent was not responsive to his request because “[t]he order
is/should derive from a public hearing held in the Court of Common Pleas of
Dauphin County [(trial court)], as such is part of public record as well as made
susceptible to the Rules of Law.” C.R. Item 1. In response, the Department
asserted that the Request was granted and that Requester was provided with a
signed copy of his sentencing order. C.R. Item 3. The Department also denied that
there were any other responsive records to his request in its possession, custody, or
control and submitted the attestation of Diane Yale, the Records Supervisor at SCI-
Dallas. Id.
              On June 25, 2016, OOR issued the Final Determination denying
Requester’s appeal stating, in relevant part:

                     Under the RTKL, an affidavit may serve as
              sufficient evidentiary support. See Sherry v. Radnor
              Twp. Sch. Dist., 20 A.3d 515, 520-21 ([Pa. Cmwlth.]
              2011); Moore v. Office of Open Records, 992 A.2d 907,
              909 ([Pa. Cmwlth.] 2010). In the absence of any
              evidence that the Department has acted in bad faith or
              that the records do, in fact, exist, “the averments in [the
              affidavit] should be accepted as true.” McGowan v. Pa.
              Dep’t of Envtl. Prot., 103 A.3d 374, 382-83 ([Pa.
              Cmwlth.] 2014) (citing Office of the Governor v.
              Scolforo, 65 A.3d 1095, 1103 ([Pa. Cmwlth.] 2013)).
              Based on the evidence provided, the Department has met
              its burden of proof that it does not possess additional
              records that are sought in the Request.


                                          2
C.R. Item 5. Requester filed a timely petition for review.
                 On appeal,2 Requester does not challenge OOR’s Final Determination
upholding the Department’s response to his Request. Rather, Requester argues
that: (1) the Department erred as a matter of statutory law when it accepted and
committed him without a proper and legal sentencing order; (2) he is entitled to
relief where the trial court failed to provide a legal and proper sentencing order to
the Department as required by law; and (3) the trial court erred as a matter of law
in failing to state what statute authorized to impose his sentence because it lacked
such power and authority.3 Petitioner’s Brief at 4, 8-27. Based on the foregoing,
Requester asks this Court to “find that [his] Constitutional and Civil Rights are
being violated by his unlawful and illegal detention and confinement in the custody
of the [Department] without the proper and legal documents that were/[are]
required to make such a detention legal and GRANT [him] a REMAND of this


       2
         This Court’s standard of review of OOR’s Final Determination is de novo and our scope
of review is plenary. Bowling v. Office of Open Records, 75 A.3d 453, 477 (Pa. 2013).

       3
           Requester’s brief also contains the following disclaimer:

                      INVOKING ALL OF THE ABOVE IT IS NOT AND
                 WAS NOT THIS PETITIONER’S INTENTION OR AIM TO
                 APPEAL THE FINDINGS OF THE [DEPARTMENT’S
                 RTKL] OFFICE OR THE [OOR] STATING THAT THE
                 WRITTEN JUDGMENT OF SENTENCE ORDER IS NOT IN
                 THEIR POSSESSION AND IT HAS ALWAYS BEEN HIS
                 AIM TO CHALLENGE HIS DETENTION AND
                 CONFINEMENT      BEING      UNCONSTITUTIONAL
                 WITHOUT THIS LAWFUL DOCUMENT, THE FACT OF
                 THE MATTER IS THAT THE [DEPARTMENT’S]
                 AFFIDAVIT SUPPORTS HIS CLAIMS.

Petitioner’s Brief at 27 (emphasis in original).


                                                   3
matter to the [trial court] to file a “Writ of Habeas Corpus Ad Subjiciendum” in
the true interest of justice.” Id. at 28 (emphasis in original).
               As this Court has explained:

                      The RTKL is a statute that grants citizens, in
               certain specified circumstances, the right to obtain public
               records from government agencies, “in order to prohibit
               secrets, scrutinize the actions of public officials, and
               make public officials accountable for their actions.”
               Bowling v. Office of Open Records, 990 A.2d 813, 824
               (Pa. Cmwlth. 2010) (en banc), [aff’d, 75 A.3d 453 (Pa.
               2013)]. If an individual requests a public record and a
               government agency denied the request, the individual can
               appeal the decision to the trial court or the OOR and then
               to this Court. See Sections 1101, 1301 and 1302 of the
               RTKL, 65 P.S. §§67.1101, 1301, and 1302.

                      However, the RTKL is not a vehicle through
               which an individual can collaterally attack the legality of
               his criminal confinement. The RTKL does not contain
               any statutory provisions or procedures providing an
               individual with a right or avenue to declare his
               underlying judgment of sentence a legal nullity. Indeed,
               our Supreme Court has held that the Post-Conviction
               Relief Act [(PCRA), 42 Pa. C.S. §§9541-9546,] is the
               exclusive state-law remedy for prisoners challenging
               sentences that are allegedly illegal. Commonwealth v.
               Hall, [771 A.2d 1232 (Pa. 2001)]. Because Requester
               does not contest the denial of his RTKL request and
               seeks relief beyond the purview of the RTKL, this Court
               has no basis upon which to disturb the OOR’s final
               determination.
Whitaker v. Pennsylvania Department of Corrections, (Pa. Cmwlth., No. 1781
C.D. 2012, filed March 8, 2013), slip op. at 3-4 (footnotes omitted).4 As a result,

       4
          See Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§69.414(a) (“Parties may . . . cite an unreported panel decision of this court issued after January
15, 2008, for its persuasive value, but not as binding precedent.”).


                                                4
Requester cannot use the instant appeal as a vehicle to collaterally attack the trial
court’s judgment of sentence. Id. See also Moore, 992 A.2d at 909-10 (“Moore
also attempts to raise a due process challenge to his continued confinement . . . .
However, an appeal from an OOR order denying Moore’s request for access to a
public record is not the proper forum to challenge the constitutionality of his
continued incarceration.”); Quarles v. Department of Corrections, (Pa. Cmwlth.,
No. 901 C.D. 2014, filed November 10, 2014), slip op. at 8-9 (“Like the petitioners
in Moore and Whitaker, Requester here seeks to transform his RTKL appeal into a
challenge to his ongoing incarceration. However, in Moore and Whitaker, we held
that such relief was unavailable in a RTKL appeal. Accordingly, Requester’s
arguments regarding the legality of his sentence are not within the purview of the
RTKL, and we will not consider Requester’s claims in this RTKL appeal.”)
(footnote omitted).5
              Accordingly, OOR’s Final Determination is affirmed.



                                            MICHAEL H. WOJCIK, Judge


Senior Judge Leadbetter concurs in the result only.


       5
           Moreover, we cannot transfer the matter to the trial court so that Requester can
collaterally attack his judgment of sentence. See, e.g., Quarles, slip op. at 9 n.8 (“Although
Requester asks this Court to transfer this matter to the proper court if we determine that we do
not have jurisdiction, we decline to transfer Requester’s appellate Petition for Review to the
appropriate court of common pleas because a PCRA petition must contain specific pleadings that
are not present in Requester’s Petition for Review of the OOR’s Final Determination. See
Section 9543 of the PCRA, 42 Pa. C.S. §9543 (setting forth what must be pleaded in a PCRA
petition.”)). There is simply no legal authority that would authorize this court to transfer this
matter as Requester asks, regardless of what Quarles might otherwise suggest.


                                               5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Vincent V. Huntley,               :
                                  : No. 1202 C.D. 2016
                       Petitioner :
                                  :
                 v.               :
                                  :
Pennsylvania Department           :
of Corrections,                   :
                                  :
                       Respondent :




                                 ORDER


            AND NOW, this 2nd day of March, 2017, the Final Determination of
the Office of Open Records dated June 27, 2016, at AP 2016-0968 is AFFIRMED.




                                   __________________________________
                                   MICHAEL H. WOJCIK, Judge